DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2 and 4, the term “oblique” or “obliquely” is used to define a relationship between axes or between an axis and a plane, but it is not clear what Applicant intends this term to mean. The conventionally understood definition of this term is that the two lines/planes are neither perpendicular nor parallel, but based on Applicant’s drawings and disclosure, the term is being used to include axes or planes that are perpendicular to each other, i.e. Applicant’s Figures only show a perpendicular relationship between the elements described as being oblique. This leads to confusion about what this term means in the claims and therefore renders claims 1, 2 and 4 indefinite, as well as all the claims dependent on any of these claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102183274 A, with translation of Description) in view of Miller et al. (US 10,416,009).

Regarding claim 1, Liu et al. disclose vortex flowmeter configured to measure a flow rate of a fluid flow comprising: a housing including an interior cavity having a central axis (see Fig. 2); a vortex shedder 21 supported by the housing and extending into the interior cavity along a first axis that is oblique to the central axis (see Figs. 2 and 3); an ultrasonic sensor supported by the housing on a downstream side of the vortex shedder and configured to produce an ultrasonic flow rate output that is indicative of the flow rate of the fluid flow through the interior cavity, the ultrasonic sensor including an ultrasonic emitter 22 and an ultrasonic receiver 23 that are positioned on opposing sides of the interior cavity (see Fig. 3); stress detection sensor 32 supported by the housing on the downstream side of the vortex shedder and configured to produce a stress/force flow rate output that is indicative of the flow rate of 
Liu et al. do not disclose the details of how the stress detection sensor 32 works other than that it senses forces of passing vortices, and therefore Liu et al. do not explicitly teach the stress detection sensor being a bending moment sensor. Miller et al. disclose a vortex flow meter with a vortex shedder 24 and a vortex stress detection sensor 12 that includes a beam 50 extending from a wall of an interior cavity of the flowmeter, and wherein the stress detection sensor 12 is a bending moment sensor that senses bending forces/stresses caused by passing vortices (see Fig. 8 and col. 5 lines 28-41). It would have been obvious to one of ordinary skill in the art to substitute the bending moment sensor taught by Miller et al. for the stress detection sensor of Liu et al. because the sensor is of nearly identical form, and positioned in nearly an identical manner  to that of Liu et al, and therefore it can be substituted in a known manner by simply placing the sensor to extend into the flow cavity in the same way it is taught by Miller et al.; furthermore, such a substitution would yield only predictable results because it has an identical purpose to that of Liu et al., i.e. to sense the forces of passing vortices.

Regarding claim 2, Liu et al. disclose that a plane extending obliquely to the central axis extends through the beam, the ultrasonic emitter and the ultrasonic receiver (see Figs. 2 and 3, showing that the ultrasonic emitter and receiver are along the sides of the cavity and the beam is along the top of the cavity downstream from the emitter and receiver; there is a plane 

Regarding claim 3, Liu et al. and Miller et al. both disclose the beam being displaced from the central axis (see Liu Fig. 2 and Miller Fig. 8).

Regarding claim 4, Liu et al. disclose that there is a second axis, which is oblique to the first axis and the central axis, extends through the central axis, the ultrasonic emitter, and the ultrasonic receiver (see Figs. 2 and 3, emitter and receiver are on opposite sides of cavity and a line that passes through them runs perpendicular to the central axis and orthogonal to the first axis along which the vortex shedder 21 extends).

Regarding claim 5, Liu et al. disclose that the vortex flowmeter includes a low flow mode when the flow rate is less than a first threshold flow rate, wherein in the low flow mode the flow rate measurement is generated by the controller based on the ultrasonic flow rate output and is not based on the bending moment flow rate output (see last paragraph of last page of translation, ultrasonic flow rate is used when flow below 5 m/s).

Regarding claim 6, Liu et al. disclose that the vortex flowmeter includes a medium flow mode when the flow rate is between the first threshold flow rate and a second threshold flow rate, which is greater than the first threshold flow rate, wherein in the medium flow mode the flow rate measurement is generated by the controller based on the ultrasonic flow rate 

Regarding claim 7, Liu et al. disclose that the vortex flowmeter includes a high flow mode when the flow rate is greater than the second threshold flow rate, wherein in the high flow mode the flow rate measurement is generated by the controller based on the bending moment flow rate output and is not based on the ultrasonic flow rate output (see last paragraph on last page of translation, beam force sensor is used when flow is above 7 m/s).

Regarding claim 8, Liu et al. disclose that the first threshold is 5 m/s (see top of second page of translation, lower limit of stress beam sensor measurement), and this would equate to a flow rate of less than 30 m3/hr when the flow pipe diameter is less than approximately 46 mm. Liu et al. do not disclose the specific dimensions of the flow cavity; however, it would have been obvious to one of ordinary skill in the art to use any reasonable flow cavitiy diameter, including 46 mm or smaller, resulting in a low flow threshold of less than 30 m3/hr, because varying the size only changes the flow parameters of the device in a predictable manner, i.e. one of ordinary skill in the art would have known the physical relationship between pipe diameter, flow speed and volume of flow. Furthermore, adjusting the size of the flow cavity would have allowed the apparatus to be tailored to specific measurement applications.

Regarding claim 10, Liu et al. disclose that the controller is configured to:  compare the ultrasonic flow rate output with the bending stress moment flow rate output; and detect a condition of the fluid flow or a condition of a pipe containing the fluid flow based on the comparison (see top of page 2 of translation, controller uses both flow rate signals when in the overlapping range to determine that flow is in the overlapping range, which is a “condition” of the fluid flow).


Regarding claim 14, Liu et al. disclose a method of measuring a flow rate of a fluid flow using a vortex flowmeter comprising: positioning a vortex shedder 21 of the vortex flowmeter in the fluid flow (see Figs. 2 and 3); when the flow rate is less than a first threshold flow rate, performing a low flow mode measurement of the flow rate using an ultrasonic flow rate output produced by an ultrasonic sensor (22,23) of the vortex flowmeter positioned downstream of the vortex shedder (see Fig. 3) (see last paragraph of last page of translation); when the flow rate is greater than a second threshold flow rate, which is greater than the first threshold flow rate, performing a high flow mode measurement of the flow rate using a stress detection flow rate output produced by a stress detecting sensor of the vortex flowmeter positioned downstream of the vortex shedder (Fig. 2 and 3 and last paragraph of last page of translation); and when the flow rate is between the first and second threshold flow rates, performing a medium flow mode measurement of the flow rate using the ultrasonic flow rate output and the bending moment flow rate output (see the second to last paragraph starting at the bottom of page 2 of the translation and going to page 3, there is an overlapping flow range of the ultrasonic flow rate sensor and the stress sensor such that both sensors are matched and 
Liu et al. do not disclose the details of how the stress detection sensor 32 works other than that it senses forces of passing vortices, and therefore Liu et al. do not explicitly teach the stress detection sensor being a bending moment sensor. Miller et al. disclose a vortex flow meter with a vortex shedder 24 and a vortex stress detection sensor 12 that includes a beam 50 extending from a wall of an interior cavity of the flowmeter, and wherein the stress detection sensor 12 is a bending moment sensor that senses bending forces/stresses caused by passing vortices (see Fig. 8 and col. 5 lines 28-41). It would have been obvious to one of ordinary skill in the art to substitute the bending moment sensor taught by Miller et al. for the stress detection sensor of Liu et al. because the sensor is of nearly identical form, and positioned in nearly an identical manner  to that of Liu et al, and therefore it can be substituted in a known manner by simply placing the sensor to extend into the flow cavity in the same way it is taught by Miller et al.; furthermore, such a substitution would yield only predictable results because it has an identical purpose to that of Liu et al., i.e. to sense the forces of passing vortices.

Regarding claim 15, Liu et al. disclose that the first threshold is 5 m/s (see top of second page of translation, lower limit of stress beam sensor measurement), and this would equate to a flow rate of less than 30 m3/hr when the flow pipe diameter is less than approximately 46 mm. Liu et al. do not disclose the specific dimensions of the flow cavity; however, it would have been obvious to one of ordinary skill in the art to use any reasonable flow cavitiy diameter, including 46 mm or smaller, resulting in a low flow threshold of less than 30 m3/hr, because varying the size only changes the flow parameters of the device in a predictable manner, i.e. one of ordinary skill in the art would have known the physical 

Regarding claim 17, Liu et al. disclose that comparing the ultrasonic flow rate output with the bending stress moment flow rate output; and detecting a condition of the fluid flow or a condition of a pipe containing the fluid flow based on the comparison (see top of page 2 of translation, controller uses both flow rate signals when in the overlapping range to determine that flow is in the overlapping range, which is a “condition” of the fluid flow).

Allowable Subject Matter
Claims 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861